Order denying motion to set aside the verdict reversed on the law and proponent’s motion for a directed verdict in favor of the proponent granted. Decree reversed on the law and matter remitted to the Surrogate’s Court of Cayuga County with directions to admit the wHl to probate, without costs of this appeal to any party. Memorandum: We think the verdict was contrary to and against the clear weight of the evidence on each issue submitted to the jury. All concur. (The decree dismisses the petition and denies probate of a wHl, after trial of framed issues before Wheeler, J., and a jury. The order denies petitioner’s motion to set aside the verdict.) Present — Cunningham, P. J., Dowling, Harris, McCurn and Larkin, JJ. [See 269 App. Div. 729.]